Citation Nr: 1545481	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the rating reduction for bilateral hearing loss from 50 percent to 30 percent, as of August 1, 2013, was proper.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel







INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 50 percent rating for bilateral hearing loss by way of a rating decision and notification letter dated December 2012, and he was notified of his right to submit additional evidence and request a predetermination hearing.  

2.  The proposed reduction for bilateral hearing loss was implemented in a May 2013 rating decision, effective August 1, 2013, and was made in compliance with applicable due process and procedural laws and regulations. 

3.  However, the preponderance of the evidence does not support a finding that the Veteran's bilateral hearing loss disability has improved under the ordinary conditions of work and life. 


CONCLUSION OF LAW

The reduction in the Veteran's disability evaluation from 50 percent to 30 percent for his service connected bilateral hearing loss was improper and his benefits should be restored.  38 U.S.C.A. §§ 1155, 5112 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.85, Diagnostic Code 6100 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran challenges the reduction of his 50 percent rating for bilateral hearing loss to 30 percent.  Having decided that the procedural requirements as set forth in 38 C.F.R. § 3.105 were met, the question to be addressed is whether, given the available evidence, the Veteran's condition improved such that a reduction was warranted.  

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a). 

In the present case, the Veteran's 50 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 

However, the Court also noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions. Id.  Accordingly, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  (emphasis added).  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

Having reviewed the evidence of record, the Board finds that restoration of the 50 percent rating for the Veteran's bilateral hearing loss disability, effective August 1, 2013, is warranted.  

The Veteran's service-connected bilateral hearing loss was increased from 10 percent to 50 percent based on the findings of an October 2011 QTC examination.  A reduction was then proposed, subsequent to a later VA examination.  After a review of all the evidence of record, however, although some of the audiograms suggest that the Veteran's bilateral hearing loss disability has improved, the Veteran's lay evidence indicates that his ability to function under the ordinary conditions of life and work has not improved.  The Veteran is competent to testify concerning the observable symptoms of his disability and its effects on his occupation and daily activities and the Board has no reason to question the credibility of the Veteran's testimony.  Moreover, the Veteran has challenged the adequacy of the VA examinations that would seemingly support a reduction.  

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted.  See Brown, 5 Vet. App. at 421.  As there is conflicting evidence as to whether the Veteran's disability has actually improved, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his bilateral hearing loss was therefore improper.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

The reduction to 30 percent being improper, restoration of a 50 percent rating for service connected bilateral hearing loss is granted.  This restoration is effective August 1, 2013, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


